DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. JP 2017-167245 (Mihara) and Takagi US Pub 2017/0364003 A1 (Takagi).
Regarding claim 1, Mihara teaches a fixing device comprising a nozzle unit (71) that sprays a fixing solution (L) to a sheet (P) on which a toner image is formed, and provided to fix the toner 5image on the sheet, wherein the nozzle unit (71) comprises: 
a housing capable (2) of accommodating the fixing solution (L); 
a nozzle electrode (74) located inside the housing and extending in a first direction “a first electrode 74 for applying a voltage to the fixing liquid L in the nozzle N”; and 
10a plurality of nozzles (N) provided to discharge the fixing solution electrically charged by the nozzle electrode from the housing, aligned along the first direction (FIG. 2), and comprising: 
a first nozzle (N from staggered array group U1) and a second nozzle (N from staggered array group U2) located at an interval from the first nozzle in the first direction (FIG. 3 and 4), and 
a length of the nozzle electrode (74) in the first direction is greater than 15the interval between the first nozzle and the second nozzle in the first direction (FIG. 3a).  
Mihara differs from the instant claimed invention by not explicitly disclosing: the length of the electrodes. However, it is well-known in fixing devices to have electrodes that extend over the width of the print medium. Takagi teaches 361 that extends past the 3 width sizes of print medium. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode taught by Mihara so that it extends past the maximum width of the print medium in order to ensure fixing since this would ensure the maximum amount of print media can be used, in so doing the electrode would extend past the width of the nozzels since Mihara shows the nozzle width in correspondence to the print media widths (FIG. 4)and in order to extend past the widest width the electrode would be extending past the nozzles.
Regarding claim 2, Mihara and Takagi teach the fixing device according to claim 1. Furthermore, Mihara teaches an opposite electrode (72) located at an interval from the nozzle unit in a second 20direction intersecting with the first direction, a voltage being applied to the opposite electrode (FIG. 2).  
Regarding claim 3, Mihara and Takagi teach the fixing device according to claim 2. Furthermore, Mihara teaches the first direction intersects with a third direction in which 25the sheet is conveyed (FIG. 1), and the second direction intersects with the third direction (FIG. 1-2).  
Regarding claims 4-6, Mihara and Takagi teach the fixing device according to claims 1-3. Furthermore, Mihara teaches the first nozzle is located at one end of the plurality of 30nozzles in the first direction (FIG. 4), and the second nozzle is located at the other end of the plurality of nozzles in the first direction (FIG. 4).  
Regarding claims 7 and 8, Mihara and Takagi teach the fixing device according to claims 2 and 3. Furthermore, Mihara teaches the housing has an inlet (pipe 76A) through which the fixing solution 15entering the housing passes, and 
the nozzle electrode (74) is located between the plurality of nozzles and the inlet in the second direction (FIG. 2).  
Regarding claims 9 and 10, Mihara and Takagi teach 25the fixing device according to claims 7 and 8. Furthermore, Mihara teaches the nozzle electrode (74) is located closer to the plurality of nozzles than the inlet (pipe 76) in the second direction (FIG. 2).  
Regarding claim 11, Mihara and Takagi teach the fixing device according to claim 1. Furthermore, Mihara teaches the plurality of nozzles are located on an outer surface of the housing, and the nozzle electrode is located on an inner surface of the housing (FIG. 1).  
Regarding claim 12, Mihara and Takagi teach the fixing device according to claim 11. Furthermore, Mihara teaches 5the nozzle electrode (74) is in contact with the inner surface of the housing (FIG. 3).  
Regarding claim 15, Mihara and Takagi teach the fixing device according to claim 1. Furthermore, Mihara teaches the nozzle unit further comprises: 
a supply electrode (voltage application unit 120) 25provided to supply electric power to the nozzle electrode, supported by the housing, and electrically connected to the nozzle electrode.  
Regarding claim 16, Mihara and Takagi teach the fixing device according to claim 15. Furthermore, Mihara teaches the supply electrode (120) has a projection, and 30the nozzle electrode has a hole in which the projection is fitted.  
Regarding claim 17, Mihara and Takagi teach the fixing device according to claim 12. Mihara differs from the instant claimed invention by not explicitly disclosing: the nozzle electrode is attached to the inner surface of the housing by heat caulking. However, welding is a well-known manufacturing technique and, in this case, can be implemented with the predictable outcome of the device being assembled. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to weld or heat caulk the nozzle electrode to the inner surface since this is a well-known technique that yields the predictable result of an assembled device. 
Regarding claim 18, Mihara and Takagi teach the fixing device according to claim 1. Furthermore, Mihara teaches the nozzle electrode is made of metal (“conductive material such as metal”).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest, “the housing has a first hole allowing the fixing solution to enter the first nozzle and a second hole allowing the fixing solution to enter the second nozzle, and the nozzle electrode has a first notch allowing the fixing solution to enter the first hole and a second notch allowing the fixing solution to enter 15the second hole,” [emphasis added].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852